
	
		I
		112th CONGRESS
		1st Session
		H. R. 938
		IN THE HOUSE OF REPRESENTATIVES
		
			March 8, 2011
			Mr. Poe of Texas (for
			 himself, Mr. Cleaver, and
			 Mr. Huizenga of Michigan) introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish a commission to ensure a suitable observance
		  of the centennial of World War I and to designate memorials to the service of
		  men and women of the United States in World War I.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Frank Buckles World War I
			 Memorial Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Purpose.
					Sec. 4. Definitions.
					Sec. 5. Establishment of World War I Centennial
				Commission.
					Sec. 6. Duties of the Commission.
					Sec. 7. Powers of the Commission.
					Sec. 8. Commission personnel matters.
					Sec. 9. Termination of the Commission.
					Sec. 10. Designation of National World War I
				Memorials.
					Sec. 11. Authorization of appropriations.
					Sec. 12. Effective date.
				
			2.FindingsCongress makes the following
			 findings:
			(1)From 2014 through
			 2018, the United States and nations around the world will mark the centennial
			 of World War I, including the entry of the United States into the war in April
			 1917.
			(2)America’s support
			 of Great Britain, France, Belgium, and its other allies in World War I marked
			 the first time in United States history that American soldiers went abroad in
			 defense of liberty against foreign aggression, and it marked the true beginning
			 of the American century.
			(3)Although World War
			 I was at the time called the war to end all wars, in fact the
			 United States would commit its troops to the defense of foreign lands 3 more
			 times in the 20th century.
			(4)More than
			 4,000,000 men and women from the United States served in uniform during World
			 War I, among them 2 future presidents, Harry S. Truman and Dwight D.
			 Eisenhower. Two million individuals from the United States served overseas
			 during World War I, including 200,000 naval personnel who served on the seas.
			 The United States suffered 375,000 casualties during World War I, including
			 116,516 deaths.
			(5)The events of 1914
			 through 1918 shaped the world, the United States, and the lives of millions of
			 people.
			(6)The centennial of
			 World War I offers an opportunity for people in the United States to learn
			 about and commemorate the sacrifices of their predecessors.
			(7)Commemorative
			 programs, activities, and sites allow people in the United States to learn
			 about the history of World War I, the United States involvement in that war,
			 and the war’s effects on the remainder of the 20th century, and to commemorate
			 and honor the participation of the United States and its citizens in the war
			 effort.
			(8)While the other
			 great conflicts of the 20th century, World War II, the Korean War, and the
			 Vietnam War, have national memorials on the Mall in Washington, DC, there
			 currently exists no nationally recognized memorial honoring the service of the
			 United States and its citizens in World War I.
			(9)In 1921, the
			 people of Kansas City, Missouri, dedicated a site in that city for a memorial
			 to the service of Americans in World War I, a ceremony attended by General John
			 J. Pershing and military leaders of Great Britain, France, Belgium, and Italy.
			 In 1924, the cornerstone of the 217-foot Liberty Memorial Tower was laid. On
			 Armistice Day 1926, President Calvin Coolidge delivered the key note address at
			 the Memorial’s dedication ceremony. The Memorial and surrounding grounds were
			 completed in 1938, with an inscription that reads In Honor of Those Who
			 Served in the World War in Defense of Liberty and Our Country..
			(10)The 106th
			 Congress recognized the Liberty Memorial as a national symbol of World War
			 I.
			(11)The 108th
			 Congress designated the museum at the base of the Liberty Memorial as
			 America’s National World War I Museum. The museum preserves the
			 story of World War I, and educates and enlightens people about this significant
			 event.
			(12)The District of
			 Columbia War Memorial was authorized in 1924 by resolution of the 68th
			 Congress, and was dedicated on Armistice Day 1931 by President Herbert Hoover.
			 The DC War Memorial, erected in memory of the 499 residents of the District of
			 Columbia who died in World War I, is often overlooked by residents and visitors
			 to Washington.
			(13)The DC War Memorial is located on the
			 national Mall in Washington, adjacent to the World War II, Korean War, and
			 Vietnam memorials. Of these memorials, which now compose a quartet of memorials
			 to the 4 great wars of the American Century, only the DC War Memorial is not a
			 national memorial.
			3.PurposeThe purpose of this Act is to—
			(1)establish a
			 commission, in Kansas City, Missouri, to ensure a suitable national observance
			 of the centennial of World War I; and
			(2)rededicate the
			 Liberty Memorial of Kansas City and the District of Columbia War Memorial,
			 respectively, as the National World War I Museum and Memorial
			 and the District of Columbia and National World War I
			 Memorial.
			4.DefinitionsIn this Act—
			(1)America’s
			 national world war I museumThe term America’s National World
			 War I Museum means the Liberty Memorial Museum in Kansas City,
			 Missouri, as recognized by Congress in section 1031(b) of the Ronald W. Reagan
			 National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375;
			 118 Stat. 2045).
			(2)CommissionThe term Commission means
			 the World War I Centennial Commission established by section 5(a).
			(3)Veterans service
			 organizationThe term veterans service
			 organization means any organization recognized by the Secretary of
			 Veterans Affairs for the representation of veterans under section 5902 of title
			 38, United States Code.
			5.Establishment of
			 World War I Centennial Commission
			(a)EstablishmentThere
			 is established a commission to be known as the World War I Centennial
			 Commission.
			(b)Membership
				(1)CompositionThe
			 Commission shall be composed of 24 members as follows:
					(A)Four members who
			 shall be appointed by the Speaker of the House of Representatives.
					(B)Three members who
			 shall be appointed by the minority leader of the House of
			 Representatives.
					(C)Four members who
			 shall be appointed by the majority leader of the Senate.
					(D)Three members who
			 shall be appointed by the minority leader of the Senate.
					(E)Seven members who
			 shall be appointed by the President from among persons who are broadly
			 representative of the people of the United States (including members of the
			 Armed Forces, veterans, and representatives of veterans service
			 organizations).
					(F)One member who
			 shall be appointed by the executive director of the Veterans of Foreign Wars of
			 the United States.
					(G)One member who
			 shall be appointed by the executive director of the American Legion.
					(H)One member who
			 shall be appointed by the president of the Liberty Memorial Association.
					(2)Period of
			 appointmentEach member shall be appointed for the life of the
			 Commission.
				(3)VacanciesA
			 vacancy in the Commission shall be filled in the manner in which the original
			 appointment was made.
				(4)Initial
			 meeting
					(A)In
			 generalNot later than 30 days after the date on which all
			 members of the Commission have been appointed, the Commission shall hold its
			 first meeting.
					(B)LocationThe
			 location for the meeting held under subparagraph (A) shall be the America’s
			 National World War I Museum.
					(5)Meetings
					(A)In
			 generalThe Commission shall meet at the call of the
			 Chair.
					(B)FrequencyThe
			 Chair shall call a meeting of the members of the Commission not less frequently
			 than once each year.
					(C)LocationNot
			 less frequently than once each year, the Commission shall meet at the America’s
			 National World War I Museum.
					(6)QuorumThirteen
			 members of the Commission shall constitute a quorum, but a lesser number may
			 hold hearings.
				(7)Chair and vice
			 chairThe Commission shall select a Chair and Vice Chair from
			 among its members.
				6.Duties of the
			 Commission
			(a)In
			 generalThe duties of the Commission are as follows:
				(1)To plan, develop,
			 and execute programs, projects, and activities to commemorate the centennial of
			 World War I.
				(2)To encourage
			 private organizations and State and local governments to organize and
			 participate in activities commemorating the centennial of World War I.
				(3)To facilitate and
			 coordinate activities throughout the United States relating to the centennial
			 of World War I.
				(4)To serve as a
			 clearinghouse for the collection and dissemination of information about events
			 and plans for the centennial of World War I.
				(5)To develop
			 recommendations for Congress and the President for commemorating the centennial
			 of World War I.
				(b)Reports
				(1)Periodic
			 reportBeginning not later than the last day of the 3-month
			 period beginning on the effective date of this Act and the last day of each
			 3-month period thereafter, the Commission shall submit to Congress and the
			 President a report on the activities and plans of the Commission.
				(2)RecommendationsNot
			 later than 2 years after the effective date of this Act, the Commission shall
			 submit to Congress and the President a report containing specific
			 recommendations for commemorating the centennial of World War I and
			 coordinating related activities.
				7.Powers of the
			 Commission
			(a)HearingsThe
			 Commission may hold such hearings, sit and act at such times and places, take
			 such testimony, and receive such evidence as the Commission considers
			 appropriate to carry out the purposes of this Act.
			(b)Powers of member
			 and agentsIf authorized by the Commission, any member or agent
			 of the Commission may take any action which the Commission is authorized to
			 take under this Act.
			(c)Information from
			 federal agenciesThe Commission shall secure directly from any
			 Federal department or agency such information as the Commission considers
			 necessary to carry out the provisions of this Act. Upon the request of the
			 Chair of the Commission, the head of such department or agency shall furnish
			 such information to the Commission.
			(d)Administrative
			 support servicesUpon the request of the Commission, the
			 Administrator of the General Services Administration shall provide to the
			 Commission, on a reimbursable basis, the administrative support services
			 necessary for the Commission to carry out its responsibilities under this
			 Act.
			(e)Contract
			 authority
				(1)In
			 generalExcept as provided in paragraph (2), the Commission is
			 authorized—
					(A)to procure
			 supplies, services, and property; and
					(B)to make or enter
			 into contracts, leases, or other legal agreements.
					(2)LimitationThe
			 Commission may not enter into any contract, lease, or other legal agreement
			 that extends beyond the date of the termination of the Commission under section
			 9(a).
				(f)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as other departments and agencies of
			 the Federal Government.
			(g)Gifts, bequests,
			 and devises
				(1)Acceptance by
			 commissionThe Commission may accept, use, and dispose of gifts,
			 bequests, or devises of services or property, both real and personal, for the
			 purpose of aiding or facilitating the work of the Commission.
				(2)Deposit and
			 availabilityGifts, bequests, or devises of money and proceeds
			 from sales of other property received as gifts, requests, or devises shall be
			 deposited in the Treasury of the United States and shall be available for
			 disbursement upon order of the Commission.
				8.Commission
			 personnel matters
			(a)Compensation of
			 membersMembers of the Commission shall serve without
			 compensation for such service.
			(b)Travel
			 expensesEach member of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, in accordance with the
			 applicable provisions of title 5, United States Code.
			(c)Staff
				(1)In
			 generalThe Chair of the Commission shall, in consultation with
			 the members of the Commission, appoint an executive director and such other
			 additional personnel as may be necessary to enable the Commission to perform
			 its duties.
				(2)Compensation
					(A)In
			 generalSubject to subparagraph (B), the Chair of the Commission
			 may fix the compensation of the executive director and any other personnel
			 appointed under paragraph (1).
					(B)LimitationThe
			 Chair of the Commission may not fix the compensation of the executive director
			 or other personnel appointed under paragraph (1) at a rate that exceeds the
			 rate of payable for level IV of the Executive Schedule under section 5315 of
			 title 5, United States Code.
					(C)Work
			 locationIf the city government for Kansas City, Missouri, and
			 the Liberty Memorial Association make space available in the building in which
			 the America’s National World War I Museum is located, the executive director of
			 the Commission and other personnel appointed under paragraph (1) shall work in
			 such building to the extent practical.
					(d)Detail of
			 government employeesUpon request of the Commission, the head of
			 any Federal department or agency may detail, on a reimbursable basis, any
			 employee of that department or agency to the Commission to assist it in
			 carrying out its duties under this Act.
			(e)Procurement of
			 temporary and intermittent servicesThe Chair of the Commission
			 may procure temporary and intermittent services under section 3109(b) of title
			 5, United States Code.
			9.Termination of
			 the Commission
			(a)In
			 generalThe Commission shall terminate on the earlier of—
				(1)the date that is
			 30 days after the date the completion of the activities under this Act honoring
			 the centennial observation of World War I; or
				(2)July 28,
			 2019.
				(b)Application of
			 federal advisory committee act
				(1)In
			 generalExcept as provided in paragraph (2), the provisions of
			 the Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the
			 activities of the Commission under this Act.
				(2)ExceptionSection
			 14(a)(2) of such Act shall not apply to the Commission.
				10.Designation of
			 National World War I Memorials
			(a)Designation of
			 the national world war i museum and memorial, Missouri
				(1)In
			 generalThe Liberty Memorial of Kansas City at the America’s
			 National World War I Museum in Kansas City, Missouri, is designated as the
			 National World War I Museum and Memorial.
				(2)CeremoniesThe
			 Commission may plan, develop, and execute ceremonies to rededicate the Liberty
			 Memorial of Kansas City as the National World War I Museum and Memorial.
				(b)Designation of
			 the district of Columbia and national world war i memorial
				(1)DesignationThe
			 District of Columbia War Memorial in Washington, DC, is designated as the
			 District of Columbia and National World War I Memorial.
				(2)CeremoniesThe
			 Commission may plan, develop, and execute ceremonies to rededicate the District
			 of Columbia War Memorial as the District of Columbia and National World War I
			 Memorial.
				(3)Authority to
			 establish commemorative work
					(A)In
			 generalThe World War I Memorial Foundation may establish a
			 commemorative work at the site of the District of Columbia and National World
			 War I Memorial consisting of an appropriate sculptural or other commemorative
			 element reflecting the national character of the memorial.
					(B)RequirementsAny
			 commemorative work established under subparagraph (A) shall complement and
			 preserve the memorial (including the landscape of the memorial), as in
			 existence on the date of enactment of this Act.
					(4)Compliance with
			 standards for commemorative works; location of memorial
					(A)In
			 generalSubject to subparagraph (B), the rededication of the
			 District of Columbia and National World War I Memorial shall be in accordance
			 with chapter 89 of title 40, United States Code.
					(B)Congressional
			 findingCongress finds that because this Act authorizes the
			 rededication and related enhancement of a commemorative work that, as of the
			 date of enactment of this Act, is in existence and is sited within the Reserve
			 (as defined in section 8902(a)(3) of title 40, United States Code), the
			 provisions regarding site approval and location of commemorative works under
			 sections 8905 and 8908(c) of title 40, United States Code, do not apply to this
			 Act.
					(5)Deposit of
			 excess fundsThe World War I Memorial Foundation shall transmit
			 to the Secretary of the Treasury for deposit in the account provided for in
			 section 8906(b)(3) of title 40, United States Code—
					(A)any funds that
			 remain after payment of all expenses incurred in the rededication of the
			 memorial (including payment of the amount for maintenance and preservation
			 required under section 8906(b) of that title); or
					(B)any funds that
			 remain for the commemorative work authorized under subsection (a) on expiration
			 of the authority for the commemorative work under section 8903(e) of that
			 title.
					11.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this Act $1,000,000 for each of
			 fiscal years 2012 through 2019.
		12.Effective
			 dateThis Act takes effect on
			 the date that is 90 days after the date of enactment of this Act.
		
